SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

340
CAF 15-00513
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF LONDON J.
------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND      MEMORANDUM AND ORDER
FAMILY SERVICES, PETITIONER-RESPONDENT;

NIAYA W., RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (EVAN HANNAY OF COUNSEL),
FOR RESPONDENT-APPELLANT.

ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (POLLY E. JOHNSON OF
COUNSEL), FOR PETITIONER-RESPONDENT.

COURTNEY S. RADICK, ATTORNEY FOR THE CHILD, OSWEGO.


     Appeal from an order of the Family Court, Onondaga County
(Michele Pirro Bailey, J.), entered March 24, 2015 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law
§ 384-b, respondent mother appeals from an order that terminated her
parental rights with respect to the subject child on the ground of
permanent neglect. We affirm. Although the mother participated and
progressed in some of the services offered by petitioner, petitioner
established that the mother did not complete any of those services and
failed to “ ‘address or gain insight into the problems that led to the
removal of the child[ ] and continued to prevent the child[’s] safe
return’ ” (Matter of Burke H. [Richard H.], 134 AD3d 1499, 1501; see
Matter of Tiara B. [Torrence B.], 70 AD3d 1307, 1307, lv denied 14
NY3d 709).

     The mother failed to preserve for our review her contention that
Family Court abused its discretion in not imposing a suspended
judgment (see Matter of Dakota H. [Danielle F.], 126 AD3d 1313, 1315,
lv denied 25 NY3d 909). In any event, we conclude that a suspended
judgment was not warranted under the circumstances of this case
inasmuch as “any ‘progress made by [the mother] in the months
preceding the dispositional determination was not sufficient to
warrant any further prolongation of the child’s unsettled familial
status’ ” (Matter of Donovan W., 56 AD3d 1279, 1280, lv denied 11 NY3d
                                 -2-                           340
                                                         CAF 15-00513

716). Finally, we reject the mother’s contention that she was denied
effective assistance of counsel “inasmuch as [she] did not demonstrate
the absence of strategic or other legitimate explanations for
counsel’s alleged shortcomings” (Matter of Brown v Gandy, 125 AD3d
1389, 1390 [internal quotation marks omitted]).




Entered:   April 29, 2016                       Frances E. Cafarell
                                                Clerk of the Court